Citation Nr: 1724269	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  05-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for chronic bronchitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for major depression.

3.  Entitlement to an effective date prior to February 7, 2013 for the entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico; a September 2012 rating decision issued by the VA Appeals Management Center (AMC) in Washington, D.C., which implemented the Board's grant of service connection for recurrent major depression, assigning an initial 10 percent disability rating effective January 29, 2004; and, a January 2014 rating decision issued by the VA RO in Guaynabo, the Commonwealth of Puerto Rico which granted entitlement to TDIU. 

In a February 2005 rating decision, the RO increased the Veteran's disability rating for bronchitis from noncompensable to 10 percent, effective May 5, 2005.  In a May 2011 rating decision, the RO raised the disability rating to 60 percent, effective April 1, 2003.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v Brown, 6 Vet App 35 (1993).

In September 2012, the Board remanded the claim for a rating in excess of 60 percent for service connected chronic bronchitis and granted service connection for recurrent major depression.  In September 2012, the RO assigned a 10 percent rating for recurrent major depression.  The RO disagreed with that rating in March 2013. 

In April 2013, the Board denied the claim for a rating in excess of 60 percent for service-connected chronic bronchitis and remanded the matter of an initial disability rating in excess of 10 percent for service-connected recurrent major depression for the issuance of a statement of the case (SOC).
The Veteran appealed the claim as to a rating in excess of 60 percent for service-connected chronic bronchitis to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board's April 2013 decision pursuant to a Joint Motion for Remand (JMR).  The claim was returned to the Board, and the Board remanded both increased rating claims for additional development in November 2014.  


FINDINGS OF FACT

1.  In a May 2017 letter, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wished to withdraw the issue of entitlement to an increased rating for chronic bronchitis.

2.  In a May 2017 letter, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wished to withdraw the issue of entitlement to an increased rating for major depression if his claim for entitlement to an earlier effective date for entitlement to TDIU is granted back to January 29, 2004.

3.  On January 29, 2004, the Veteran filed a claim for an increased rating for chronic bronchitis; the claim is open and pending at this time and a claim for TDIU is part and parcel of this increased rating claim pursuant to the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).

4.  The Veteran was not able to secure and follow substantially gainful employment during the period beginning January 29, 2004.



CONCLUSIONS OF LAW

1.  For the issue of entitlement to an increased rating for chronic bronchitis, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For the issue of entitlement to an initial disability rating in excess of 10 percent for major depression, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for an award of a TDIU due to service-connected disabilities for the period beginning January 29, 2004 are met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board finds that VA has substantially satisfied the duties to notify and assist and to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to fully grant the claim herein decided.

II.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the issue of entitlement to an increased rating for chronic bronchitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See Correspondence (May 24, 2017).  

As found below, the Board has granted an earlier effective date of entitlement to TDIU as of January 29, 2004.  In a May 2017 statement, the Veteran's representative that he wished to withdraw the issue of entitlement to an increased rating for major depression if his claim for entitlement to an earlier effective date for entitlement to TDIU is granted back to January 29, 2004.  As such, the Veteran has withdrawn the issue of entitlement to an increased rating for chronic bronchitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See Correspondence (May 24, 2017).  

Accordingly, the Board does not have jurisdiction to review the appeal and the claims are dismissed.

III.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

TDIU was granted in a January 2014 rating decision effective February 7, 2013, the day the Veteran filed a formal claim for TDIU.  The Veteran contends that TDIU is warranted from January 29, 2004, the date in which he filed his claims for increased rating and service-connection.  

In this case, the Board finds that with consideration of Rice, supra, it is more appropriate to assign a date of claim for entitlement to TDIU as part of the claim for entitlement to an increased rating for chronic bronchitis, which has been pending since January 29, 2004.  Since he filed his claims in January 2004, the Veteran has consistently asserted that his service-connected disabilities (though service connection for major depression was not granted until later) render him unemployable.  Accordingly, the appropriate date for the TDIU claim is the January 29, 2004 increased rating claim for chronic bronchitis.  Here, the Veteran is presumed to be seeking the maximum benefit.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise).

The Veteran meets the schedular criteria for an award of TDIU from January 29, 2004.  From that date, he is in receipt of service-connected compensation for chronic bronchitis, rated 60 percent disabling, and major depression, rated 10 percent disabling.  As such, he clearly satisfies the percentage criteria for a TDIU during the period beginning January 29, 2004 under 38 C.F.R. § 4.16(a) (providing for an award of TDIU when there is at least one disability rating of at least 60 percent disabling).

After review of the evidence, the Board finds that the Veteran is unemployable due to service-connected disabilities from January 29, 2004.  A June 2004 VA examiner noted the Veteran's major depression symptomatology represents moderately severe impairment in terms of occupational and social functioning.  A May 2005 VA examiner indicated the Veteran presented with slowly progressive dyspnea on effort and that he has been unable to climb a single flight of stairs without feeling breathless.  A February 2007 VA examination report indicates the Veteran's pulmonary emphysema produce significant effects on the Veteran's occupational activities due to speech difficulty, weakness or fatigue, and cough paroxysms that occur unexpectedly causing increased absenteeism.  A private physician provided a statement in May 2017 in support of the Veteran's claim, specifically finding that the Veteran was totally unemployable as of 2000 due to service-connected psychiatric disability.  Although the Veteran worked as a lawyer in a friend's office at from 2004 to 2012, the Board finds that this employment was marginal in nature and does not constitute "substantially gainful employment."  

Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis).  Ina May 2004 statement, the Veteran reported no income since January 2000.  In a February 2013 claim for TDIU benefits, the Veteran reported he worked 40 hours per week from 2004 to 2010 as a law clerk, earning $650 per month.  In a letter dated in September 2016, L. R. S., Esq. stated that he allowed the Veteran to use space in his office to practice his profession.  He also stated the Veteran did some legal work for him from time to time, for which he was compensated.  

Based on the July 2016 private medical opinion, the Veteran's own statements, and information received from the Veteran's employer, the Board finds that the evidence establishes he was engaged in marginal employment and is entitled to TDIU from January 29, 2004.


ORDER

Entitlement to a disability rating in excess of 60 percent for chronic bronchitis is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for major depression is dismissed.

Entitlement to an effective date of January 29, 2004 for the entitlement to a total disability rating due to individual unemployability (TDIU) is granted.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


